                                                                      445 Park Avenue, Suite 700
                                                                      New York, NY 10022-8634 U.S.A.
Robert Boller                                                         (646) 746-2000
Partner                                                               Fax (646) 746-2001
(646) 746-2020
rboller@btlaw.com                                                     www.btlaw.com

                                                                             May 20, 2020

VIA ELECTRONIC MAIL AND ELECTRONIC COURT FILING

Rika Khurdayan
Dilendorf Khurdayan PLLC
60 Broad Street, 24th Floor
New York, NY 10004

         Re:        KDH Consulting Group, LLC v. Iterative Capital Mgmt L.P., et al., 20 CV 3274

Ms. Khurdayan:

         Pursuant to Judge Marrero’s Individual Rules, I write to inform you that Defendants intend
to file a motion to dismiss the Complaint because there is a controlling forum-selection clause in
the LPA, and under Federal Rules 12(b)(1) and 12(b)(6) because (1) the offering documents rebut
many of Plaintiff’s allegations, (2) Plaintiff lacks standing to bring certain claims, and (3) the
Complaint’s allegations are otherwise deficient. Although Defendants have yet to be served with
a Summons in this matter, Defendants are commencing this pre-motion process because they have
been and continue to be damaged by Plaintiff’s unfounded allegations.

        As Judge Marrero noted at the May 5 hearing, the PPM and LPA contained extensive
disclosures regarding the Partnership’s investment strategy, liquidity risk, potential conflicts of
interest, and withdrawal terms. Moreover, KDH acknowledged in the Subscription Agreement that
it read and understood those disclosures. Any allegation that KDH was deceived is thus flatly
refuted by the very documents on which the Complaint relies.

        1.      The Complaint should be dismissed because most of the claims arise under the
LPA and, pursuant to the terms of that agreement and well-settled law, must be adjudicated
in the Delaware Court of Chancery. Section 8.5 of the LPA provides that the Delaware Court of
Chancery shall have “exclusive jurisdiction and venue for any action arising out of this
Agreement[.]” Under Second Circuit law, this forum-selection clause should be enforced because
it (1) was communicated to Plaintiff; (2) is mandatory; and (3) covers Plaintiff, Defendant, and the
claims. See Phillips v. Audio Active Ltd., 494 F.3d 378, 383 (2d Cir. 2007) (describing standard
for dismissal based on a forum-selection clause). The LPA covers Plaintiff because Plaintiff
“agree[d] to be bound by [it.]” Sub. Agm’t, § 9. It also covers Defendants because each Defendant
is either a signatory or closely related to such a signatory. See Weingrad v. Telepathy, Inc., No.
05–CV–2024, 2005 WL 2990645, at *5 (S.D.N.Y. Nov. 7, 2005) (dismissing case against
defendants under forum-selection clause where nonsignatory defendants allegedly acted in concert
with signatory defendant and were therefore “closely related”). Moreover, it covers all of Counts
Five through Twelve because each count arises out of Plaintiff’s investment in the Partnership and
requires “a determination of the contract’s scope and of how the rights and duties created by that
contract interact with the parties’ general tort duties.” Ashall Homes Ltd. v. ROK Entm't Grp. Inc.,
992 A.2d 1239, 1252–53, (Del. Ch. 2010).
Rika Khurdayan
May 20, 2020
Page 2                                                                                  20 CV 3274


        2.      Counts One and Two should be dismissed because they are time barred, and
for failure to state a claim because Plaintiff’s allegations are unsupported, as Judge Marrero
observed during the hearing. Count One alleges violation of § 10(b) and Rule 10b-5 of the
Securities Exchange Act and Count Two alleges violation of § 20 of the Act. 1 Count One fails
because it is time barred, see 28 U.S.C. § 1658, and because Plaintiff has not satisfied its burden
of plausibly showing that Defendants, acting with scienter, made any misrepresentations on which
Plaintiff could have plausibly relied that caused Plaintiff to purchase or sell securities. See In re
Lululemon Sec. Litig., 14 F. Supp. 3d 553, 570, (S.D.N.Y. 2014), aff’d, 604 F. App’x 62 (2d Cir.
2015) (detailing six elements of a claim under § 10(b) and recognizing heightened pleading
requirements under Rule 9(b) and the PSLRA). Count Two fails because it is also time barred and
is premised on Count One. See ATSI Commc’ns Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d
Cir. 2007) (holding that to allege a violation under § 20(a), “a plaintiff must show . . . a primary
violation by the controlled [entity]”).

         As Judge Marrero noted during the May 5 hearing, the documents cited throughout the
Complaint refute Plaintiff’s allegations. See PPM at iii, 18, 42 (warning of potential illiquidity);
id. at 21–26, 42–43 (providing redemption and withdrawal terms); LPA § 5.5 (same); PPM at 49–
53 (disclosing potential conflicts of interest); id. at 1, 3–4, 7, 9 (disclosing intent to engage in
mining); id. at 34–53 (disclosing investment risks); Sub. Agm’t, § 1(a) (Plaintiff acknowledges it
read the PPM and LPA and understood “risk factors” and “conflicts of interest”).

        Count One lists 16 alleged misrepresentations (¶¶ 103(a)–(p)), but those allegations fail to
support a claim for a securities violation for a number of reasons. First, eight of the purported
misrepresentations (¶¶ 103 (d), (e), (k)–(p)) were allegedly made after Plaintiff invested in the
Partnership in January 2018 and were therefore not made “in connection with the purchase or sale
of a security.”Kelter v. Apex Equity Options Fund, LP, No. 08-CV-2911 (NRB), 2009 WL
2599607, at * 9 (S.D.N.Y. August 24, 2009) (allegation that plaintiffs were fraudulently induced
not to sell securities was insufficient to support § 10(b) claim) (citations omitted). Second, the
PPM and Subscription Agreement bar Plaintiff from relying on the three purported oral
misrepresentations made in late 2017 or early 2018. See Compl. ¶¶ 103(a)–(c); Sub. Agm’t, § 3(g)
(disclaiming reliance on “any representations or other information . . . except as set forth in the
Private Placement Memorandum or the Partnership Agreement”); PPM, ii (same); see also Dodds
v. Cigna Securities, Inc., 12 F.3d 346, 351 (2d Cir. 1993) (plaintiff alleging § 10(b) violation
could not rely on allegedly misleading oral statements contradicted by offering materials). Third,
contrary to Plaintiff’s misleading assertions (¶¶ 103(f)–(h)), the PPM confirms the importance of
mining in the Fund’s investment strategy. See, e.g., PPM at 1, 3; see also ECF No. 14 at 5–6.
Fourth, ¶¶ 103(i) and (j) merely quote from the PPM without explaining how the statements are
false. See In re Lululemon Sec. Litig., 14 F. Supp. 3d at 571 (“[P]laintiffs must do more than simply
1
 Judge Marrero has instructed the parties to confer regarding a proposed case-management, and
we are happy to do so. We note, however, that under the PSLRA, discovery is stayed while a
motion to dismiss is pending. See In re Vivendi Universal, S.A. Sec. Litig., 381 F. Supp. 2d 129,
129–30 (S.D.N.Y. 2003).
Rika Khurdayan
May 20, 2020
Page 3                                                                                 20 CV 3274

assert that a statement is false—they must demonstrate with specificity why that is so.” (citation
omitted)).

       3.      Counts Three and Four should be dismissed because no such private right of
action exists. These two counts assert claims for violations of Section 206 of the Investment
Advisers Act and seek rescission of the advisory agreement between the partnership and the
investment manager. But there is no private right of action under Section 206 of the IAA. See
Clark v. Nevis Capital Mgmt., LLC, No. 04 Civ. 2702 (RWS), 2005 WL 488641, at *13 (S.D.N.Y.
March 2, 2005). And Count Four further fails because there is no private right of action for aiding
and abetting, either. Wellington Int’l Commerce Corp. v. Retelny, 727 F. Supp. 843, 845–46
(S.D.N.Y. 1989).

        4.      Counts Five through Twelve should also be dismissed under Rule 12(b)(6).
First, Counts Five and Eight rely on the same purported misrepresentations as does Count One and
therefore fail for the same reasons. Second, the LPA precludes Counts Six and Seven. See LPA
§§ 4.4, 4.5 (covenant not to sue and waiver of fiduciary duties); see also Sub. Agm’t §§ 3(o)–(p)
(acknowledging and agreeing to be bound by waiver of fiduciary duties); Norton v. K-Sea Transp.
Partners L.P., 67 A.3d 354, 361–62 (Del. 2013) (finding that fiduciary waivers are enforceable).
Third, Count Nine fails because, contrary to Plaintiff’s allegations (¶ 168), § 2.5 of the LPA does
not reference the PPM and § 4.1 does not obligate the general partner to take any specific action.
Fourth, Count Ten fails because a party cannot assert a quasi-contract claim, such as unjust
enrichment, where a valid contract governs the parties’ relationship. See Kuroda v. SPJS Holdings,
LLC, 971 A.2d 872, 891 (Del. Ch. 2009). Fifth, Counts Eleven and Twelve fail because they are
derivative of Plaintiff’s other failed claims. Additionally, attorney fees are generally unavailable
under Delaware law and Plaintiff does not identify any contractual provision entitling it to such
fees. Nat’l Union v. Rhone-Poulenc, No. CIV.A. 87C-09-11, 1995 WL 1791083, at *2 (Del. Ch.
Mar. 17, 1995).

        5.     Finally, any claims against Iterative Mining, LLC, and Iterative OTC, LLC,
that remain should be dismissed because the Complaint does not allege misconduct by either
entity or identify any duty that either entity purportedly owes to Plaintiff.

       We look forward to receiving your response within the next seven days.

                                                     Regards,

                                                     /s/ Robert J. Boller
                                                     Robert J. Boller
cc: Hon. V. Marrero, USDJ
